Citation Nr: 0935262	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for myofascial pain syndrome affecting the right shoulder, 
neck, and back.

2.  Entitlement to an initial rating in excess of 10 percent 
for esophagitis and esophageal dysmotility with chronic 
cough.  

3.  Entitlement to service connection for a bilateral knee 
disorder, status post multiple surgeries.

4.  Entitlement to service connection for a bilateral ankle 
disorder, to include tenovaginitis of the tibialis posterior 
and flexor digitorium of the right foot.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to May 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2000, 
April 2000, and May 2002 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A video conference hearing was held in May 2008, with the 
Veteran sitting at the Milwaukee RO, and the undersigned 
Acting Veterans Law Judge sitting in Washington, DC.  A 
transcript of the testimony is in the claims file.

Subsequent to the most recent supplemental statement of the 
case (SSOC) the Veteran submitted additional evidence in the 
form of internet articles, additional VA Medical Center 
treatment records, and a statement from her husband.  The 
Board finds that adjudication of the current appeal may go 
forward without this evidence first being reviewed by the RO 
because the Veteran waived such review at her personal 
hearing.  See 38 C.F.R. § 20.1304 (2008).  

The Board also notes that the Veteran's appeal originally 
included the issue of entitlement to service connection for 
chronic headaches.  Service connection for this disorder was 
granted in a September 2007 rating decision.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the RO's award of service connection 
for a particular disability constitutes a full award of 
benefits on the appeal initiated by the veteran's notice of 
disagreement on such issue.  Grantham v. Brown, 114 F.3d 
1156, 1159 (Fed. Cir. 1997).  Therefore, this matter is not 
before the Board.

The issues of entitlement to service connection for a 
bilateral knee disorder, entitlement to service connection 
for a bilateral ankle disorder, and entitlement to an initial 
disability rating in excess of 10 percent for esophagitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The preponderance of the competent and credible medical 
evidence of record does not show the Veteran's myofascial 
pain syndrome was manifest by widespread musculoskeletal pain 
and tender points that are constant, or nearly so, and 
refractory to therapy at any time during the pendency of the 
appeal.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for myofascial pain syndrome have not been met at any 
time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5099-5025 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of Veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The Veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

As to VA's duty to notify, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection in a May 2002 rating decision.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to severe has been 
fulfilled.  Thus, VA's duty to notify in this case has been 
satisfied.  Also see Hartman v. Nicholson, 483 F.3d 1311, 
1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112, 116-117 (2007).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
has obtained and associated with the record all identified 
and available post-service records including all of the 
claimant's records from the Madison VA Medical Center (VAMC) 
and relevant private treatment records.  The Veteran was also 
afforded VA examinations in November 2001, August 2005, April 
2007, and October 2008.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this regard, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
predicated on a review of the claims files and all pertinent 
evidence of record and they address the rating criteria that 
are relevant to rating the disability in this case.  Thus, 
there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Claim

The Veteran contends that her myofascial pain syndrome is 
manifested by symptomatology that warrants the assignment of 
a higher evaluation.  It is requested that she be afforded 
the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the Veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In this regard, competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  Furthermore, the Veteran is 
competent to report symptoms because this requires only 
personal knowledge, not medical expertise, as it comes to her 
through her senses.  Layno, 6 Vet. App. at 470.  

A May 2002 rating decision granted service connection for 
myofascial pain syndrome and assigned a 10 rating effective 
from February 12, 1999, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5099-5021 (myositis).  An October 2003 rating decision 
thereafter granted the Veteran's service connected myofascial 
pain syndrome a 20 percent disability rating also effective 
from February 12, 1999, but under 38 C.F.R. § 4.71a, 
Diagnostic Code 5099-5025 (fibromyalgia).

The Board notes that with diseases, preference is to be given 
to the number assigned to the disease itself; if the rating 
is determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  When an unlisted 
disease, injury, or residual is encountered, requiring 
analogy, the diagnostic code number will be "built-up" as 
follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part, or 
system, of the body involved.  The last two digits will be 
"99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 
(2008).  The hyphenated diagnostic code in this case 
indicates that the unlisted myofascial pain syndrome (5099) 
is the service-connected disorder and that fibromyalgia under 
Diagnostic Code 5025 is a residual condition.

Under Diagnostic Code 5025, a higher rating of 40 percent is 
warranted if the disability is manifested by widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.

A Note to Diagnostic Code 5025 provides that widespread pain 
means pain in both the left and right sides of the body, that 
is both above and below the waist, and that affects both the 
axial skeleton (i.e. the cervical spine, anterior chest, 
thoracic spine, or low back) and the extremities.

Initially, the Board notes that the RO limited the Veteran's 
service connected disability to symptoms affecting the right 
shoulder, neck, and back.  Therefore, even though the record 
shows she also has problems with headaches, the Board will 
not consider this adverse symptomatology when considering 
whether she meets the criteria for an increased rating under 
Diagnostic Code 5025 from February 12, 1999.

Next, the Board notes that a review of the record on appeal 
reveals that the Veteran is in receipt of separate service-
connection evaluations for cervical degenerative disc disease 
of C5-6 and C6-7 under 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008), effective from September 1, 2006, and a 
right shoulder disorder under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2008), effective from April 1, 2007.  

Therefore, while it is permissible for the Board to consider 
the adverse symptomatology attributable to the Veteran's 
cervical spine disability from February 12, 1999, to 
September 1, 2006, and her adverse symptomatology 
attributable to her right shoulder disability from 
February 12, 1999, to April 1, 2007, when considering whether 
she meets the criteria for an increased rating under 
Diagnostic Code 5025 from February 12, 1999, it would violate 
the rule against pyramiding to consider these problems after 
she was granted separate ratings for these disorders.  
38 C.F.R. § 4.14 (2008).


Prior to September 1, 2006

With the above criteria in mind, the Board notes that the 
post-service medical evidence of record shows that the 
Veteran complained of tingling sensations, pain, and 
discomfort in her neck, back, and/or right shoulder beginning 
in 1990.  

The record reflects that in November 1993, the Veteran was 
seen at the Scripps Clinic complained of tingling and 
numbness involving the right arm and shoulder.  The complaint 
also involved her neck.  When she turned her neck, she felt a 
pulling that was exacerbated in the right shoulder blade.  
She also complained of tingling sensations into the right 
upper arm and down the arm into the hand.  It was noted that 
these complaints were not associate with a recent injury.  
The examiner noted that she had pain in multiple sites over 
the past year, including the chest, knees, head, and neck.  
Attempts to treat her musculoskeletal pain with various anti-
inflammatories had not been successful, but her health was 
noted to be otherwise generally good overall.  She was 
diagnosed with chronic myositis.  

Letters from Dr. R.G., dated in May 1998 and July 1998, note 
among other things that the Veteran had a history of vertigo, 
chronic headaches, and changes in coloration of her right 
upper extremity associated with neck pain and upper extremity 
paresthesias - worse over the right as compared to the left - 
which would awaken her at night.  When examined in May 1998, 
there was some tenderness to palpation over the posterior 
head and neck region.  There was mild tenderness to palpation 
over the paracervical as well as trapezius muscles.  There 
were very mild changes in coloration in her upper 
extremities.  The Veteran was prescribed Naprosyn.  However, 
when seen in July 1998, the neck had good range of motion, 
reflexes were 1+ in both upper extremities, an 
electromyography (EMG) showed median nerve neuropathy in the 
wrists, and x-rays showed degenerative changes of the 
cervical spine. 

A January 2000 VA treatment record shows the Veteran's 
complaints of right arm pain with decreased strength and pain 
radiating into her back.  Thereafter, July and/or August 2000 
treatment records document the Veteran's complaints of 
chronic back pain for the last twelve years as well as 
problems with right should pain which pain radiated into her 
upper back. 

Records from the University of Wisconsin Hospital, dated in 
July 2000, December 2000, and August 2000, show among other 
things, the Veteran's complaints of upper back, neck, and/or 
right arm pain with radiation of paresthesias and numbness.  
The Veteran was diagnosed with degenerative disc disease, 
thoracic outlet syndrome with elements of myofascial pain.  
While the record also noted that she started physical 
therapy, the Veteran reported that it did not improve her 
condition at all.  

The Veteran was seen in March 2001 at the VA Spine Clinic for 
evaluation of neck, parascapular, and low-back pains.  She 
reported that these symptoms were chronic and had become more 
bothersome.  She noted an increase of symptoms with longer 
periods of walking, bending, lifting, and left side-lying.  
She noted some decrease in symptoms with therapeutic exercise 
including use of a treadmill and a back extension machine.  
Anti-inflammatory medications did not appear to be of 
particular benefit.  She noted that her right arm and hand 
had some paresthesias, although it did not radiate into her 
fingers.  On physical examination, her scapulae were 
symmetric without lateral scapular slide or dyskinesis with 
over head arm abduction.  Range of motion in her cervical 
spine produced some increased back pain.  The doctor 
diagnosed chronic intermittent neck parascapular and low back 
pains which appeared multifactorial in nature.  

The Veteran was afforded a VA examination in November 2001.  
At that examination, the Veteran reported problems with her 
right upper extremity and her back.  The examiner noted that 
the Veteran had pain located in the right side of the neck to 
the right shoulder, and it was a dead to tingling sensation 
with weakness.  Flare-ups of pain usually lasted about two 
hours.  Swinging and bringing the arm up aggravated the pain, 
and lying on her stomach relieved it.  Her back pain was 
located in the lower back, which was bilateral.  Sitting and 
standing too long aggravated the pain, and nothing had 
improved it in the past.  The examiner noted normal range of 
motion in the cervical spine and the upper extremity, but 
there was tenderness at the spinous process and the trapezius 
muscle.  However, there was no muscle atrophy.  The examiner 
also noted that the Veteran had diffuse myofascial pain, 
mostly on the right side in the neck and the shoulder area 
and also the back area.  The back examination showed diffuse 
tenderness at the spinous process and also the right side 
muscle which strongly indicated the myofascial pain.  The 
examiner noted that he did not find any clear cut diagnosis 
except the myofascial pain syndrome and very slightly limited 
internal rotation of the right shoulder.  

A March 2003 VA treatment record both noted the Veteran's 
complaints of multiple joint pain, including the right 
shoulder, and noted that her symptoms were difficult to 
control medically.  Thereafter, VA treatment records dated in 
September 2003 and October 2003 characterized her right 
shoulder pain as chronic and a November 2004 VA treatment 
record also characterized her multiple joint pains as 
chronic.

At the August 2005 VA examination, the examiner noted that 
since onset, the Veteran's myofascial pain syndrome was 
intermittent with remissions.  The examiner noted that 
continuous medication was required for control, noting that 
the Veteran took Tylenol 2 to 3 times per day.  He noted that 
her response to treatment had been fair.  The examiner 
continued that the Veteran's current symptoms included 
musculoskeletal symptoms to include myalgia, arthralgias, and 
decreased exercise tolerance, as well as trigger points in 
the neck, shoulder, or upper right arm.  The examiner noted 
that the course was episodic and the frequency was once a 
week or more often.  He continued that precipitating or 
exacerbating factors including insufficient sleep and 
overexertion, but that there were no alleviating factors.  

September 1, 2006 to April 1, 2007

At the October 2006 VA examination, which focused on the 
Veteran's spine, the Veteran reported chronic neck pain, 
which she stated had increased in severity over the past few 
years.  She stated that this pain radiated down her shoulders 
and into her mid-back.  She rated this pain as 2/10.  She 
reported also experiencing occasional tingling in her upper 
extremities, though she denied any frank numbness or 
weakness.  She reported flare-ups of pain that she rated as 
4/10 occurring one to three times per day, and lasting 10 
minutes.  They were triggered by sudden movements and were 
not alleviated by any treatment that she had found.  The 
Veteran was able to move her neck in all directions, but this 
resulted in pain.  X-rays demonstrated degenerative disc 
disease at C5-6 and C6-7.  The examiner then opined that 
based on the Veteran's history, physical examination, and 
radiographic findings, as well as her history of heavy 
activity and injury to her cervical spine while in the Navy, 
her cervical degenerative disc disease was most likely caused 
by her heavy activity and injury in the Navy.  

Based on the above opinion, in an October 2006 rating 
decision the RO granted the Veteran a separate service 
connection evaluation for degenerative disc disease of C5-6 
and C6-7, assigning a 10 percent evaluation, effective from 
September 1, 2006.

April 1, 2007 to the Present

At the April 2007 VA examination, which focused on the 
Veteran's right shoulder, the examiner noted that the Veteran 
was service connected for myofascial pain syndrome affecting 
the right shoulder, neck, and back, and that mild rotator 
cuff degeneration noted in May 2002 was found unrelated to 
her service-connected myofascial pain syndrome.  The examiner 
noted that myofascial pain was present that day, as there was 
tightness and tenderness in the trapezius muscles observed.  
The examiner also found that the Veteran's right shoulder 
limitation of motion was secondary to her myofascial pain.  

Based on the above opinion, in a September 2007 rating 
decision, the RO granted service connection for a right 
shoulder disorder, assigning a noncompensable evaluation from 
April 1, 2007.  

At the October 2008 VA examination, the Veteran reported that 
she had pain in the back of the neck with pain sometimes 
traveling down to the right upper extremity if she turned her 
head to the right.  She also had accompanying headaches and 
dizziness that started at the back of her neck.  She stated 
that the pain was constant at a level of 6 [on a scale of 1 
to 10], and it could be throbbing, burning, or aching.  She 
took nortriptyline for her symptoms.  She reported flare-ups 
to a level of 7 lasting 4 to 5 hours 4 to 5 times per week.  
These could be precipitated by driving and increased neck 
movements and alleviated by lying down.  She experienced 
bilateral numbness and weakness.  Physical examination 
revealed tenderness to the bilateral lower neck and posterior 
shoulder area.  The Veteran did experience flare-ups of pain 
during the examination and noted difficulties with various 
activities of daily living and occupational functions.  She 
reported trying swimming and physical therapy which had not 
been helpful.  Her flare-ups were noted to be precipitated by 
increased activity and could be relieved by muscle relaxers 
when she was able to take them.  

In addition, VA treatment records, dated from June 2002 to 
March 2009, also show the Veteran's complaints and treatment 
for right shoulder, neck, and/or cervical spine pain. 

Furthermore, at her May 2008 personal hearing, the Veteran 
testified that her pain was constant, and that sitting or 
being in one position for 5 or 10 minutes could aggravate it.  
She stated that she had recently begun taking Lyrica which 
helped her pain.  She further testified that she was seen at 
the rheumatology clinic at the VAMC about every six months 
for her myofascial pain, and that all of her treatment was at 
the VAMC.  Similarly, in a July 2008 statement, the Veteran's 
husband stated that she was in constant pain and that her 
pain tolerance had depreciated.  

Analysis

The Board, taking into account the adverse symptomatology 
attributable to the Veteran's cervical spine disability from 
February 12, 1999, to September 1, 2006, the adverse 
symptomatology attributable to her right shoulder disability 
from February 12, 1999, to April 1, 2007, and all of her 
other applicable adverse symptomatology from February 12, 
1999, to the present, finds that the medical and lay evidence 
show the Veteran's consistent, subjective complaints of 
constant myofascial pain.  

In this regard, the Board notes that the Veteran and her 
husband are competent to report what she has experienced and 
he has observed, respectively, i.e. that she has pain in her 
neck, back, and right shoulder.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F. 3d 1331 (Fed. Cir. 2006) Charles v. Principi, 16 Vet. App. 
370, 374 (2002).  Additionally, a few VA treatment records 
characterized her pain as "chronic" and at least one VA 
treatment record noted that her symptoms were difficult to 
control medically.  Furthermore, the Veteran submitted a 
number of medical articles in support of her claim.

However, the Board finds the preponderance of the objective 
medical evidence in this case to be more probative than the 
Veteran's and her husbands subjective complaints and claims 
as well as to be more probative than the few VA treatment 
records that characterized her pain as "chronic" and 
difficult to control medically.  

Specifically, the August 2005 VA examiner characterized the 
Veteran's myofascial pain syndrome as "intermittent with 
remissions."  Similarly, the Veteran testified that she 
received treatment for her myofascial pain syndrome only 
every 6 months.  Furthermore, the Veteran's myofascial pain 
syndrome is not refractory to therapy.  Although she reported 
that physical therapy and swimming had not helped her 
symptoms, she also reported that alleviating factors included 
medication and rest.  Similarly, the August 2005 VA examiner 
noted that exacerbations were often precipitated by 
insufficient sleep and overexertion, as is contemplated by 
the currently assigned 20 percent rating.  These medical 
opinions are not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

Therefore, the Board finds more competent and credible the 
findings in the medical records and made by medical 
professional regarding the Veteran's adverse symptomatology 
being intermittent and being treatable than the claimant and 
her husbands assertions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board has reached this conclusion even 
though the record on appeal documents that the Veteran is a 
healthcare professional because her opinion regarding the 
severity of her adverse symptomatology is not supported by 
the objective medical evidence of record.  Likewise, as to 
the medical articles, the Board finds more competent and 
credible the objective medical evidence of record as outlined 
above than these generic texts which do not address the facts 
in this particular case with any degree of medical certainty.  
See Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Based on the above, the Board finds' that the Veteran's 
myofascial pain syndrome is not constant or nearly so, nor is 
it refractory to therapy.  As such, the claim is denied.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 4.71a.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings is not 
required.  Fenderson, supra.

Give the Veteran's claims, the Board has also considered the 
application of 38 C.F.R. § 3.321(b)(1) (2008).  In this 
regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see also VAOPGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, VA must determine whether the claimant's 
exceptional disability picture exhibits other related 
factors, such as those provided by the extraschedular 
regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" 
(which include marked interference with employment and 
frequent periods of hospitalization).

In this case, the Veteran has not contended that her service-
connected myofascial pain syndrome has caused frequent 
periods of hospitalization or marked interference with his 
employment.  In this regard, at her May 2008 personal 
hearing, the Veteran testified that her myofascial pain 
syndrome had never required any periods of hospitalization 
and that she was working and dealt with her symptoms at work.  
Thus, the evidence of record did not indicate, nor did the 
Veteran contend, that she had marked interference with 
employment due solely to her service- connected myofascial 
pain syndrome.  Additionally, and of greater import, the 
Board finds that the rating criteria to evaluate myofascial 
pain syndrome reasonably describe the claimant's disability 
level and symptomatology.  

Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim the doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for myofascial pain syndrome, at any time during the 
pendency of the appeal, is denied.


REMAND

Upon review of the record, the Board finds that remand is 
required for the Veteran's claims for entitlement to service 
connection for a bilateral knee disorder and bilateral ankle 
disorder as well as her claim for an initial disability 
rating in excess of 20 percent for esophagitis. 

With regard to the Veteran's bilateral knee and bilateral 
ankle disorder claims, the Board finds that a remand is 
required to obtain a medical opinion as to the etiology of 
these disorders, given the documentation found in the record 
that the claimant was treated for knee and ankle injuries 
during service; her competent and credible testimony at her 
May 2008 personal hearing regarding continuity of her adverse 
symptomatology; the post-service records showing a diagnosis 
of tenovaginitis of the tibialis posterior and flexor 
digitorium of the foot and status-post multiple surgeries of 
the knees; the March 2005 VA treatment record and the 
February 2006 opinion by Dr. T.E. regarding the Veteran's 
current ankle disorder being caused by the injury she 
sustained while in the Navy; and the April 2000 opinion from 
the Spine Clinic regarding her current knee disorders being 
caused by her back disorder.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease 
incurred therein); Allen v. Brown, 7 Vet. App. 439 (1994) (en 
banc) (holding that service connection may be granted for a 
disability where a service-connected disability had 
aggravated a nonservice-connected disability). 

Turning to the Veteran's initial rating claim, the Veteran 
testified at her May 2008 personal hearing that her symptoms 
had increased in severity since her most recent VA 
examination.  Given this assertion, as well as the fact that 
she last underwent a VA examination in August 2005, the Board 
finds that a remand for a new examination is required.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); Caffrey v. 
Brown, 6 Vet. App. 377 (1994); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Lastly, the Board finds that on remand the claimant should be 
provided with updated 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008) notice in accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) including 
notice of regarding (1) what is necessary to substantiate the 
claims; (2) what VA will seek to provide; and (3) what the 
claimant is expected to provide.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with the opportunity to identify any 
outstanding private or VAMC treatment 
records.  Any identified treatment records 
should be obtained and associated with the 
claims folder.  If any identified 
pertinent records are not available, or if 
the search for the records yields negative 
results, that fact should clearly be 
documented in the claims files and the 
claimant notified in writing.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded an orthopedic 
examination.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  Thereafter, 
the examiner should provide answers to the 
following questions:

a.  Does the Veteran have a current 
diagnosis of a disorder in either 
knee or ankle and, if so, what are 
the diagnoses?

b.  As to each diagnosed knee and 
ankle disorder, is it at least as 
likely as not that the identified 
knee or ankle disorder is causally 
or etiologically related to the 
Veteran's in-service knee and ankle 
injuries?

c.  If either knee or ankle is 
diagnosed with arthritis, is it at 
least as likely as not that the 
arthritis manifested itself to a 
compensable degree in the first 
post-service year? 

d.  As to each diagnosed knee and 
ankle disorder, is it at least as 
likely as not that the identified 
knee or ankle disorder was caused or 
aggravated by an already service 
connected disability including her 
service connected myofascial pain 
syndrome affecting the right 
shoulder, neck, and back?

Note 1: The examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and 
as likely support the contended causal 
relationship; less likely weighs against 
the claim.

Note 2:  The examiner is also advised that 
the term "aggravation" is defined for 
legal purposes as a chronic worsening of 
the underlying condition versus a 
temporary flare-up of symptoms, beyond its 
natural progression.  If aggravation is 
present, the clinician should indicate, to 
the extent that is possible, the 
approximate level of current right upper 
extremity radiculopathy present (i.e., a 
baseline) before the onset of the 
aggravation.

Note 3:  As to the ankles, in providing 
answers to the above questions the 
examiner should comment on the March 2005 
VA treatment record and the February 2006 
opinion from Dr. T.E. regarding the 
Veteran's current ankle disorder being 
caused by the injury she sustained while 
in the Navy.

Note 4: As to the knees, in providing 
answers to the above questions the 
examiner should comment on the Spine 
Clinic's April 2000 record regarding the 
Veteran's current knee disorders being 
caused by her back.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a VA 
gastrointestinal examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  Thereafter, in 
accordance with the AMIE worksheet for 
rating esophagitis, the examiner should 
provide a detailed review of the Veteran's 
history, current complaints, and the 
nature and extent of her esophagitis.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished.

4.  The RO/AMC should thereafter provide 
the claimant with updated 38 U.S.C.A. § 
5103(a) notice in accordance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) 
including notice of (1) what is necessary 
to substantiate the claims; (2) what VA 
will seek to provide; and (3) what the 
claimant is expected to provide.

5.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  The 
RO/AMC is advised that it is to make a 
determination based on the appropriate 
regulations as well as any further changes 
in the VCAA, and any other applicable 
legal precedent.  As to the rating claim, 
such readjudication should take into 
account whether "staged" ratings are 
appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If any of the benefits 
sought on appeal remain denied, the 
Veteran and her representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits since the last SSOC including 
all evidence submitted directly to the 
Board, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


